ALLREAD, J.
Epitomized Opinion
Action to recover damages for personal injury. Verdict for plaintiff. The petition alleges that defendant was owner of automobile operated by her son Edward as her agent who negligently ran same over plaintiff severely injuring him. The answer is general denial of negligence. There is no affirmative plea of contributory negligence.
The Court of Appeals in affirming judgment held:
1. That the question as to the authority of Edward to drive the car as the defendant’s agent was properly submitted to the jury.
2. The testimony to the effect that both Edward and his sister notified plaintiff to get out of the way of the car was properly submitted to the jury in the question of negligence.
3. The verdict is not contrary to the manifest weight of the evidence.